Per Curiam

On this 24th day of November, 1969, the Court, sitting En Banc approves and adopts the report of the Referee and directs its publication in the official reports *391of this Court. Accordingly, this Court does now adjudge the respondent guilty of contempt of the Supreme Court of Colorado and orders that he be sentenced to a term of thirty days in the County Jail of the City and County of Denver, said sentence, however, to be suspended until further order of this Court on the condition that he refrain from in any manner engaging in the practice of law in this State, and it is the further order of this Court that respondent pay a fine in the amount of one hundred dollars ($100) into the registry of this Court, together with costs incurred in this proceeding in the amount of $560.60, said fine and costs to be paid within thirty days.